Citation Nr: 1027019	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left arm disability, 
claimed as secondary to service-connected disability.  

2.  Entitlement to service connection for a right hip and right 
lower extremity disability, claimed as secondary to service-
connected disability.  

3.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected disability.  

4.  Entitlement to service connection for dizziness, claimed as 
secondary to service-connected disability.  

5.  Entitlement to service connection for headaches, claimed as 
secondary to service-connected disability.  

6.  Entitlement to an increased initial evaluation in excess of 
60 percent for service-connected coronary artery disease.  

7.  Entitlement to an increased rating for service-connected 
hypertension, evaluated as 10 percent disabling prior to November 
29, 2005, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 
2005, the RO denied a claim for an increased rating for 
hypertension.  In April 2007, the RO denied claims for service 
connection for a left arm condition, a right leg and hip 
condition, "degenerative disc disease claimed as a low back 
condition," dizziness, and headaches, and granted service 
connection for coronary artery disease, evaluated as 60 percent 
disabling.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.





FINDINGS OF FACT

1.  The Veteran does not have a left arm disability, a right hip 
and right lower extremity disability, a lumbar spine disability, 
dizziness, or headaches, that were caused or aggravated by a 
service-connected disability.  

2.   The Veteran's service-connected coronary artery disease is 
not shown to have been productive of chronic congestive heart 
failure, a workload of 3 METS or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  

3.  Prior to November 29, 2005, the Veteran's service-connected 
hypertension is characterized by diastolic pressure that is 
predominantly 110 or more; at no time is his hypertension shown 
to have been characterized by diastolic pressure that is 
predominantly 120 or more.   


CONCLUSIONS OF LAW

1.  A left arm disability, a right hip and right lower extremity 
disability, a lumbar spine disability, dizziness, and headaches, 
were not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

2.  The criteria for an initial evaluation in excess of 60 
percent for service-connected coronary artery disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic 
Code 7005 (2009).  

3.  Prior to November 29, 2005, the schedular criteria for a 
rating of 20 percent, and no more, have been met for the 
Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.104, Diagnostic Code 7101 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
a left arm disability,
 a right hip and right lower extremity disability, a lumbar spine 
disability, dizziness, and  headaches, with all disabilities 
claimed as secondary to service-connected disability.   

As an initial matter, with regard to the claim for headaches, the 
Board notes that in August 1985, the RO denied a claim for 
service connection for headaches.  The Veteran appealed, and  in 
June 1986, the Board denied the claim.  The Board's decision was 
final.  See 38 U.S.C.A. § 7104(b) (West 2002).  In March 2006, a 
notice of disagreement (NOD) was received as to the RO's May 2005 
denial of a claim for an increased rating for service-connected 
hypertension.  The NOD was accompanied by a number of articles 
pertaining to headaches, but it did not clearly state that 
service connection was being sought for headaches.  In August 
2006, the RO contacted the Veteran's representative, and the 
representative stated that the Veteran intended to file claims 
for service connection for, in essence, inter alia a left arm 
disability, a right hip and right lower extremity disability, a 
lumbar spine disability, dizziness, and headaches.  See "report 
of contact" (VA Form 119), dated in August 2006.  The VAF 119 
shows that the RO employee stated, "I went over the letter with 
her [the Veteran's representative] and she stated the Veteran is 
claiming and [sic] the following secondary to service connected 
hypertension [list of disabilities omitted]."  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory.  
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

In this case, all of the service connection claims on appeal, to 
include the claim for headaches, are claimed based on the theory 
of secondary service connection.  See 38 C.F.R. § 3.310 (2009).  
No argument or evidence has been submitted which warrants 
consideration of the claim for service connection for headaches 
on a direct basis.  Therefore, a "new and material" analysis is 
not warranted for the claim for service connection for headaches.  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran's claims were received by VA in prior to October 
2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 
to implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject of 
the granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new version of 
the regulation provides that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claims under either the old or new 
criteria, which came in effect in October 2006 to address the 
Allen decision.  The Board has reviewed this case under both the 
old and the new criteria.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for paranoid 
schizophrenia (evaluated as 100 percent disabling) (granted in 
April 2010; effective date in May 2006), residuals of stroke 
(evaluated as 100 percent disabling) (granted in April 2010; 
effective date in November 2009), coronary artery disease 
(granted in April 2007; effective date in July 2006), and 
hypertension (granted in 1985; effective date in June 1985).  The 
Veteran's combined rating is 100 percent.  

The Veteran's service treatment records do not show any relevant 
treatment, with the possible exception of treatment for a 
complaint of dizziness in October 1980, during which the Veteran 
reported that he didn't eat well, and stood about seven hours a 
day while performing mess duty.  The assessment was malaise due 
to not eating and prolonged standing.  The Veteran's separation 
examination report, dated in November 1982, shows that his head, 
neurological system, spine and "other musculoskeletal," and 
upper and lower extremities, were all clinically evaluated as 
normal.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1985 and 2010.  

The VA reports include a July 1985 examination report which 
contains a diagnosis of "musculocontraction headaches, probably 
not disabling."  

VA hospital reports, covering treatment provided between June and 
September of 1987, show that the Veteran received treatment for 
psychiatric symptoms.  The Axis III diagnoses include "frontal 
headaches," with a notation of "not otherwise specified, 
apparently of muscle contraction type."  

VA progress notes, dated between 2005 and 2006, show complaints 
that included tingling in the fingers of the left hand, and pain 
in the right leg between the hip and the ankle, and left arm 
pain, and contain notations of radicular symptoms, left arm, and 
possible muscular symptoms, right leg.  A February 2006 X-ray 
report for the lumbar spine contains an impression of L5-S1 
degenerative disc changes, with bridging osteophytes.  

A VA spine examination report, dated in February 2007, shows that 
the diagnosis was degenerative disc disease, lumbar spine.  An 
associated X-ray report notes interval increased degenerative 
disease at L5-S1.  

A VA peripheral nerves examination report, dated in February 
2007, shows that the Veteran complained of numbness in his left 
upper extremity occurring two to three times per week, lasting 
five minutes or less, and that the diagnosis was "normal 
peripheral nerve exam."  

A VA "arteries, veins, and miscellaneous" examination report, 
dated in February 2007, shows that the Veteran complained of a 
two-year history of right calf pain, secondary to walking or 
standing.  He further complained that he had pain that sometimes 
radiated to the right hip and right foot, but that these symptoms 
only occurred when he had right calf pain.  The report contains 
diagnoses of right calf pains of undetermined etiology, and 
normal peripheral vascular exam.  

A VA heart examination report, dated in February 2007, shows that 
the examiner indicated that the Veteran's right leg did not have 
peripheral vascular disease, that his examination was normal as 
to the right leg, that a peripheral nerve examination of the left 
upper extremity was normal, and that the Veteran's symptoms were 
not secondary to his service-connected hypertension.  The 
examiner further stated that the Veteran's dizziness was not 
secondary to his service-connected hypertension.  

A VA hypertension examination report, dated in February 2007, 
shows that the Veteran complained of occasional dizziness 
"secondary to his hypertensive medications approximately twice a 
week and lasting for approximately one-half hour."  The 
diagnoses were hypertension, and vertigo characterized as being 
of "intermittent and unknown etiology."  
 
The Board notes that all of the February 2007 VA examinations 
were performed by the same examiner.  

A VA hypertension examination report, dated in June 2009, notes 
that there was no history of headaches related to hypertension, 
or other hypertensive-related diseases.  

VA progress notes, dated between 2009 and 2010, include a May 
2009 report which shows that the Veteran denied having headaches, 
or dizziness, and a November 2009 report which shows that he 
denied having headaches.    

Reports from a private hospital, dated in 2009, note that the 
Veteran has diabetes.  

The Board finds that the claims must be denied.  The Board first 
notes, by way of background, that the Veteran's service treatment 
reports do not show that he received any relevant treatment 
(notwithstanding one complaint of dizziness), nor were any of the 
claimed conditions shown in the Veteran's separation examination 
report.  Therefore, chronic conditions are not shown during 
service.  See 38 C.F.R. § 3.303(a).  

As for the post-service medical evidence, with regard to the 
claims for a left arm disability, a right hip and right lower 
extremity disability, and headaches, the Board finds that the 
preponderance of the evidence shows that the Veteran does not 
have these disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit 
proof of a presently existing disability resulting from service 
in order to merit an award of compensation).  There are 
indications of "radicular symptoms," "possible muscular 
symptoms" of the right leg, and "right calf pains."  However, 
VA generally does not grant service connection for symptoms which 
have not been associated with trauma or a disease process.  See 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this 
case, there is no competent evidence to show that the Veteran has 
a diagnosed disability of his left arm, right hip, or right lower 
extremity, that has been associated with his claimed symptoms, or 
that he has been diagnosed with headaches.  In this regard, the 
term "radicular symptoms" suggests a relationship to low back 
pathology, and in this decision the Board has determined that 
service connection is not warranted for a lumbar spine 
disability.  In addition, the February 2007 VA examination report 
show that the Veteran had a normal peripheral vascular 
examination, and a normal peripheral nerve examination.  A 
February 2007 VA heart examination report shows that the examiner 
indicated that the Veteran's right lower extremity symptoms, and 
left upper extremity symptoms, were not secondary to his service-
connected hypertension.  With regard to the claim for headaches, 
the Veteran was diagnosed with headaches between 1985 and 1987, 
and although there are subsequently dated notations of complaints 
of headaches, see e.g., March 2005 VA hypertension examination 
report (noting a complaint of "intermittent headaches"), he has 
not been diagnosed with headaches since that time.  See generally 
McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication) (emphasis added).  The Board further points 
out that there is no competent evidence to show that the Veteran 
has a left arm disability, a right hip or right lower extremity 
disability, or headaches, that were caused or aggravated by a 
service-connected disability.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and that 
the claims must be denied.  

With regard to the claims for a lumbar spine disability, and 
dizziness, there is no competent evidence to show that the 
Veteran has either of these claimed conditions that were caused 
or aggravated by a service-connected disability.  In this regard, 
the February 2007 VA heart examination report shows that the 
examiner indicated that the Veteran's dizziness was not secondary 
to his service-connected hypertension.  The Board therefore finds 
that the preponderance of the evidence is against the claims that 
the Veteran has a lumbar spine disability, or dizziness, that was 
caused or aggravated by a service-connected disability, and that 
these claims must be denied.  See 38  C.F.R. § 3.310; Allen.  
 
The Board has considered the articles that have been associated 
with the C-files.  These articles discuss inter alia a possible 
association between headaches and hypertension, and psychiatric 
symptoms.  However, as previously noted, the Veteran has not been 
diagnosed with headaches since 1987, and the Board has determined 
that he does not currently have a left arm disability, a right 
hip and right lower extremity disability, or headaches.  In 
addition, many of these article were submitted in association 
with other claims that are not on appeal.  In summary, these 
articles are so general in nature, and so nonspecific to the 
appellant's case, that the Board affords them little probative 
weight.  They therefore do not provide a sufficient basis to find 
that a service-connected disability caused or aggravated any of 
the claimed disabilities.  See e.g., Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a left arm 
disability, a left arm disability, a right hip and right lower 
extremity disability, a lumbar spine disability, dizziness, and 
headaches, are related to service-connected disability.  These 
are matters requiring medical knowledge, and he is not competent 
to make such opinions.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  

Furthermore, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his claim 
of entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

The Board finds that the Veteran's statements are insufficiently 
probative to warrant a grant of any of the claims.  The Veteran 
does not have the requisite skills, knowledge, or training, to be 
competent to provide a diagnosis of any of the claimed 
disabilities, or to state whether such conditions were caused or 
aggravated by a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, however, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran is 
not asserting that service connection for any of the claimed 
disabilities is warranted because he had ongoing symptomatology 
since his service.  See e.g., VA Form 119, dated in August 2006.  
There is no competent evidence to show that any of the claimed 
disabilities were caused or aggravated by a service-connected 
disability.  Given the foregoing, the Board finds that the 
medical evidence outweighs the Veteran's contentions to the 
effect that he has the claimed conditions that were caused or 
aggravated by a service-connected disability.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


II.  Increased Ratings

The Veteran asserts that he is entitled to an increased initial 
evaluation in excess of 60 percent for service-connected coronary 
artery disease, and an increased rating for service-connected 
hypertension, evaluated as 10 percent disabling prior to November 
29, 2005, and as 20 percent disabling thereafter.   

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A.  Coronary Artery Disease

In April 2007, the RO granted service connection for coronary 
artery disease (as secondary to service-connected hypertension), 
evaluated as 60 percent disabling, with an effective date for 
service connection of July 20, 2006.  The Veteran has appealed 
the issue of entitlement to a higher initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has evaluated the Veteran's service-connected coronary 
artery disease as 60 percent disabling, under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7005. 

Under DC 7005, a 60 percent rating contemplates more than one 
episode of acute congestive heart failure in the past year, or 
workload of greater than 3 METs but not greater than 5 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent to 50 percent.  Id.  

A 100 percent rating is warranted for coronary artery disease 
resulting in chronic congestive heart failure; or, workload of 3 
METS or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The relevant medical evidence consists of VA and non-VA reports, 
dated between July 20, 2006 (i.e., the date of service 
connection) and 2010.  

The VA evidence includes an October 2006 cardiovascular stress 
test report which notes an ejection fraction of 45 percent.  

A February 2007 VA heart examination report shows complaints of 
exertional dyspnea two to three times per week lasting about 1/2-
hour.  The report indicates that a treadmill could not be used 
due to the Veteran's weight, that he could slowly climb stairs, 
and that his METS was estimated at 7.  The diagnosis was coronary 
artery disease.  An associated echogram notes an ejection 
fraction of 50 percent.  

A June 2009 VA heart examination report indicates that the 
Veteran has a recent history of noncompliance with his medication 
regime.  The report indicates that exercise testing was medically 
contraindicated due to hypertension.  The report states that an 
exercise test performed in May 2009 resulted in a METS of 3.3.  
See also May 2009 VA treadmill exercise test report.  The 
diagnosis was hypertensive heart disease.  

The Board finds that a rating in excess of 60 percent is not 
warranted under DC 7005.  The evidence does not show that the 
Veteran has chronic congestive heart failure, a workload of 3 
METS or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or that he has left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 
7005.  The medical evidence does not show that he has chronic 
congestive heart failure; it shows that the Veteran's METs are no 
less than 3.3, and that he has an ejection fraction of no less 
than 45 percent.  Accordingly, the criteria for an initial rating 
in excess of 60 percent under DC 7005 are not shown to have been 
met, and the claim must be denied.   

B.  Hypertension

As for the history of this disability, the Veteran's service 
treatment reports show that he underwent a three-day evaluation 
for hypertension in November 1982.  His separation examination 
report, dated that same month, notes mild hypertension.  See 38 
C.F.R. § 4.1 (2009).  

In August 1985, the RO granted service connection for 
hypertension, evaluated as 10 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 C.F.R. 
§ 38 U.S.C.A. § 7105(c) (West 2002).  

In February 2005, the Veteran filed a claim for an increased 
rating.  In May 2005, the RO denied the claim.  The Veteran 
appealed, and in April 2007, the RO granted the claim to the 
extent that it increased his rating to 20 percent, with an 
effective date of November 29, 2005.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  
 
The Veteran's hypertension is currently rated under 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101, for hypertensive vascular 
disease.  

Under DC 7101, a 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or there is a history of diastolic 
pressure predominantly 100 or more and continuous medication is 
required for control.  

A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

A 40 percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  Id.  

The term "hypertension" means that the diastolic blood pressure 
is predominantly 90 millimeters (mm) or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  Id. [Note 1].  

The Veteran's claim was received in February 2005; overall, the 
relevant medical evidence is dated between February 2004 (i.e., 
one year prior to the date of receipt of the claim) and 2010.  
See 38 C.F.R. § 3.400(o)(2) (2009).  

The claims files include VA progress notes, dated in prior to 
November 29, 2005, which contain a number of blood pressure 
readings in which the diastolic readings ranged from 85 to 120, 
and the systolic readings ranged from 139 to 193.

A VA hypertension examination report, dated in March 2005, shows 
that the Veteran was noted to be taking hydrochlorothiazide 
(HCTZ).  On examination, his blood pressure was 160/118, 160/118, 
and 116/114.  The diagnosis notes hypertension in poor control.  

In summary, the blood pressure readings, to include all three of 
the readings from the March 2005 VA examination report, appear to 
show that the number of findings of diastolic pressure of 110 or 
more are slightly greater than the number of findings below 110.  
Given the foregoing, the Board finds that, prior to November 29, 
2005, the medical evidence shows that the Veteran predominantly 
has had diastolic pressure of 110 or more.  Therefore, affording 
the Veteran the benefit of all doubt, the Board finds that the 
evidence is at least in equipoise, and that the criteria for a 20 
percent rating have been met prior to November 29, 2005.  

A rating in excess of 20 percent is not warranted.

In addition to the medical evidence previously discussed, the 
medical evidence includes VA progress notes dated after November 
29, 2005, and VA examination reports dated in February 2007 and 
June 2009.  

The VA progress notes contain a number of blood pressure 
readings, in which the diastolic readings ranged from 86 to 118, 
and the systolic readings ranged from 129 to 198.  

A VA hypertension examination report, dated in February 2007, 
notes that the Veteran was taking medications for control of his 
hypertension symptoms.  On examination, his blood pressure was 
160/118, 160/118, and 116/114.  The relevant diagnosis was 
hypertension.  

A VA hypertension examination report, dated in June 2009, shows 
that the Veteran was noted to be taking medications that included 
HCTZ, Coreg, Amlodipine, and Lisinopril.  On examination, his 
blood pressure was 180/110, 180/120, 184/116, and 182/120.  The 
diagnosis was hypertension.  

In summary, there are two blood pressure readings showing 
diastolic pressure of 120 or more (in the June 2009 VA 
examination report).  However, these readings are far outnumbered 
by the readings showing diastolic pressure of less than 120.  
Given the foregoing, the Board finds that the preponderance of 
the medical evidence does not show that the Veteran predominantly 
has had diastolic pressure of 120 or more.  Thus, because the 
Veteran's diastolic pressure readings do not predominantly meet 
the schedular criteria under Diagnostic Code 7101, a rating in 
excess of 20 percent is not warranted for hypertension at any 
time.  To this extent, the claim must be denied.  


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2005 
(increased rating for hypertension), and in August 2006 (service 
connection claims).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  With regard to the claim for an increased 
initial evaluation for coronary artery disease, this claim 
involves an initial evaluation, and the Court in Dingess held 
that in such cases section 5103(a) notice is not required, 
because the purpose that the notice was intended to serve has 
been fulfilled.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service treatment reports, have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's VA and non-VA medical evidence.  

The Veteran has been afforded examinations.  To the extent that 
the Veteran's service connection claims are on a secondary basis, 
etiological opinions have been obtained as to whether or not 
there is a relationship between the claimed disabilities 
involving his right hip and right lower extremity, his left upper 
extremity, dizziness, and his hypertension.  In this regard, in 
any event, etiological opinions are unnecessary as to the claims 
for a left arm disability, a right hip or right lower extremity 
disability, and headaches, as the Board has determined that the 
Veteran does not have these disabilities.  See 38 C.F.R. 
§ 3.159(d) (2009).  For all other claims, to the extent that 
etiological opinions have not been obtained, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

The service treatment reports do not show any  relevant 
treatment.  None of the claimed conditions are shown upon 
separation from service in 1982.  There is no competent post-
service evidence which indicates that the Veteran has any of the 
claimed disabilities that are related to a service-connected 
disability.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. § 
3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Service connection for a left arm disability, a right hip and 
right lower extremity disability, a lumbar spine disability, 
dizziness, and headaches, is denied.

An initial evaluation in excess of 60 percent for service-
connected coronary artery disease is denied.  



Prior to November 29, 2005, a rating of 20 percent, and no more, 
for service-connected hypertension is granted, subject to the 
laws and regulations governing the award of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


